Citation Nr: 1724370	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  11-16 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 1951 to December 1952, and from April 1955 to May 1974.  He also served in the Alabama National Guard.  He unfortunately died in March 2009.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Pension Center in Milwaukee, Wisconsin.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the appellant's claim.

The Veteran's death certificate indicates that the immediate cause of his death was respiratory failure, with underlying causes of pulmonary hemorrhage and non-small cell lung cancer.  At the time of the Veteran's death, he was not in receipt of service connection for any disability.

In the May 2011 VA Form 9, the appellant stated that the Veteran told her that Agent Orange was sprayed in Korea and he was exposed to it.  The appellant's brief reflects that the veteran's duty station in Seoul, Korea was within 60 miles of the DMZ.  

The Veteran's military personnel records indicate that he was stationed at Seoul Military Post 8096 in July 1954; his personnel records also refer to a Korean Military Post 1854.  His records further show service in Korea from February 1966 to March 1967.  

VA laws and regulations provide that, if a Veteran was exposed to herbicide agents during service, certain listed diseases, including lung cancer, are presumptively service-connected.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.309(e).   However, exposure to Agent Orange will only be presumed for persons who served in certain units along the Korean Demilitarized Zone (DMZ) between April 1, 1968 and August 31, 1971.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The Veteran's service personnel records show that he served in Korea prior to the time period during which presumptive herbicide agent exposure is conceded.  

Nonetheless, the Board must also consider the claim on a direct service connection basis, which includes consideration of whether the Veteran was actually exposed to herbicide agents during his service in Korea.  While the record contains a January 2016 Formal Finding of Unavailability of Agent Orange Verification, VA stated in the Formal Finding that the appellant "did not supply the necessary two month time frame of alleged exposure to Agent Orange to submit to [Joint Service Records Research Center (JSRRC)] to research records."  Therefore, VA determined that there was insufficient information to request records from JSRRC.  However, the Board notes that the AOJ must submit multiple requests to the JSRRC to cover the relevant time-window in 60 day increments because VA's duty to assist is not bound by the JSRRC's 60 day limitation.  See Gagne v. McDonald, 27 Vet. App. 397 (2015).  Therefore, additional development is required. 

Additionally, the Board observes that the Veteran's military personnel records contain a Certificate of Achievement recognizing the Veteran's outstanding performance of duty as "Radiological Survey Party Chief," Chemical, Biological and Radiological (CBR) Defense Team, Fort McPherson, Georgia, from July 1957 to July 1958.  The certificate notes that he organized and presented CBR training for the installation, and served as assistant instructor of Third United States Army CBR classes and demonstrations.  Notably, lung cancer is a radiogenic disease under 38 C.F.R. § 3.311.  On remand, the AOJ should attempt to determine what, if any, exposure the Veteran had to chemical, biological, and radiological agents during this period.  If there is any evidence of exposure to ionizing radiation, all appropriate additional development under 38 C.F.R. § 3.311 should be completed. 

Lastly, on remand, a VA medical opinion should be obtained as to whether the cause of the Veteran's death was related to, or caused by, his service.  In September 2012, the appellant stated that the Veteran's service treatment records reflect that he had lung problems during service; she asserts that this was the start of the problem that caused his death.  A VA medical opinion regarding the Veteran's cause of death has yet to be obtained.  

Accordingly, the case is REMANDED for the following action:

1. Contact the appellant and ask her to:  

(a) Identify the Veteran's relevant private treatment providers, including for any treatment for lung cancer.  

For any identified treatment providers, obtain a completed VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, from the appellant for the Veteran's medical treatment records.  If a Release is obtained, request the identified records and associate any records obtained with the claims file.

(b) Ask the appellant to identify any relevant additional information or evidence regarding any chemical, biological, or radiation exposure related to his duties at Fort McPherson from July 1957 to July 1958.

2. Ensure that the Veteran's complete military personnel record is in the claims file and clarify the dates of the Veteran's service in Korea, including in 1954 and 1966-1967.

3.  Then, complete all appropriate development, including contacting the JSRRC, as to claimed exposure to Agent Orange and other herbicide agents while serving in KOREA. 

After this development is completed, make a formal finding regarding claimed exposure to herbicides during service in Korea.  All development efforts should be documented in the claims file.

4.  Complete all appropriate development as to any chemical, biological, or radiation exposure related to the Veteran's service duties as a "radiological survey party chief," as well as an assistant CBR instructor at Fort McPherson from July 1957 to July 1958.  All development efforts should be documented in the claims file.

5.  Then, obtain a VA medical opinion from a qualified medical professional to determine the likely etiology of the cause of the Veteran's death.  The medical professional should be provided with a full copy of the claims file, including this Remand, and a complete rationale should be provided for any opinion expressed.

The medical professional(s) should provide the following opinions:  

a. Is it, at least as likely as not, that the cause of the Veteran's death is related to or caused by his active service, to include any respiratory/lung conditions documented in his service treatment records?

b. If the record shows a likelihood of 50 percent or greater that the Veteran was exposed to herbicide agents during his service in Korea, is it, at least as likely as not (50 percent or greater probability), that the non-small cell lung cancer was related to or caused by such herbicide agent exposure?

c. If the record shows a likelihood of 50 percent or greater that he was exposed to chemical or biological toxins while in service, is it, at least as likely as not (50 percent or greater probability), that the non-small cell lung cancer was related to or caused by such exposure(s)?  in doing so, please address the Veteran's service duties as a "radiological survey party chief," as well as an assistant CBR instructor at Fort McPherson from July 1957 to July 1958.  

A thorough explanation must be provided for the opinions rendered. If the medical professional(s) cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims in light of all pertinent evidence and legal authority denied.  If any benefits sought on appeal are denied, furnish to the appellant and her representative an appropriate Supplemental Statement of the Case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

